ORDER

PER CURIAM.
Brenda Davis appeals the denial of her motion for a new trial and entry of judgment in accordance with the jury’s verdict in favor of Jacob Martin in her action seeking damages for personal injuries she allegedly sustained in an automobile accident. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).